The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 4-5, 11-12 and 18 are objected to as containing novel subject matter while being dependent on rejected base claims.Claims 1-3,6-10,13-17 and 19-20 have been rejected.


Allowable Subject Matter
Claims 4-5, 11-12, and 18 are objected to as containing novel subject matter while being dependent on rejected base claims.  Within each claim as a whole the examiner deems the novel limitation to be that a determination is made that the page associated with the memory address on has not been modified before determining if the page associated with the memory address is available on the other host.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gadi (US Patent Application Publication 2021/0216394) in view of Mounes-Toussi (US Patent 6,615,375).

As per claim 1, Gadi ('394) discloses a computer-implemented method for memory error recovery, the method comprising:
	obtaining a memory address that triggered an uncorrected error (paragraph 38, error data in a corrupted address range that will result in an uncorrectable error behavior is detected) on a first host associated with a virtual machine migration (Figure 1 shows the hosts are part of a VM migration);
	computing a page associated with the memory address (abstract and paragraph 11, an uncorrectable memory error is detected and means that the data stored in the memory address range of the error is corrupted; a memory page is determined to be impacted by the memory error based on a mapping of a VMs guest memory page to physical memory page containing the error);

Gadi ('394) does not expressly disclose the method comprising:

	obtaining data from the copy of the page on the second host; and
	generating a new page on the first host with the data obtained from the second host.

Mounes-Toussi ('375) teaches a memory system which detects an unrecoverable error in a memory block and requests a remote copy of the block from a cache or main memory of another node on the network (column 5 lines 3-7).  After a remote fetch request, received data is used to update a memory (Figure 3 steps 308,310,316).

Mounes-Toussi ('375) thus teaches:	determining if a copy of the page associated with the memory address is available on a second host (Figure 3, the remote fetch request and corresponding received data determines that a copy of the desired data is available remotely);
	obtaining data from the copy of the page on the second host (Figure 3 steps 314, 316 and 320); and
	generating a new page on the first host with the data obtained from the second host (Figure 3 step 316, because memory is organized into pages, updating memory includes generating one or more pages).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the virtual machine migration system 

As per claim 2, Gadi ('394) in view of Mounes-Toussi ('375) discloses the computer-implemented method of claim 1, wherein the virtual machine migration is in progress, the first host is a source host where the virtual machine is running, and the second host is a target host to which the virtual machine is being migrated (see abstract of Gadi ('394), the source host detects that an uncorrectable error is impacting a memory page).

As pre claim 3, Gadi ('394) in view of Mounes-Toussi ('375) discloses the computer-implemented method of claim 1, wherein the virtual machine migration has been completed, the first host is a target host where the virtual machine is running, and the second host is a source host from which the virtual machine was migrated (Gadi ('394) Figure 6, the destination host detects error data associated with guest memory; resolution of detected page corruptions via remote copy requesting as in Mounes-Toussi ('375) is obvious for the same reasons as described for claim 1, above).

As per claims 8-10 and 15-17, these claim sets each recite limitations found in claims 1-3, respectively, and are respectively rejected on the same grounds as claims 1-3.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadi ('394) in view of Mounes-Toussi ('375) and Wikipedia's Page Table (historical version published January 19, 2020).

As per claim 6, Gadi ('394) in view of Mounes-Toussi ('375) discloses the computer-implemented method of claim 2.  

Gadi ('394) in view of Mounes-Toussi ('375) does not expressly disclose the method wherein generating the new page on the source host with the data obtained from the target host further comprises updating a page table translation on the source host to point to the new page.

Gadi ('394) in view of Mounes-Toussi ('375) further teach that the local memory is updated after the remote data is retrieved (Mounes-Toussi ('375) column 6 lines 1-6).

Wikipedia's Page Table teaches use of the page table data structure for mapping virtual addresses to physical addresses.Prior to the effective filing date of the claimed invention it would have been obvious to a 

As per claim 7, Gadi ('394) in view of Mounes-Toussi ('375) discloses the computer-implemented method of claim 3.

Gadi ('394) in view of Mounes-Toussi ('375) does not expressly disclose the method wherein generating the new page on the target host with the data obtained from the source host further comprises updating a page table translation on the target host to point to the new page.

Gadi ('394) in view of Mounes-Toussi ('375) further teach that the local memory is updated after the remote data is retrieved (Mounes-Toussi ('375) column 6 lines 1-6).

Wikipedia's Page Table teaches use of the page table data structure for mapping virtual addresses to physical addresses.Prior to the effective filing date of the claimed invention it would have been obvious to a 

As per claims 13-14 and 19-20, these claim sets each recite limitations found in claims 6-7, respectively, and are respectively rejected on the same grounds as claims 6-7.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Andrade Costa teaches determining an uncorrectable memory error, and using memory mapping to identify memory pages affected.  Koike teaches detecting an uncorrectable error in memory during a migration between destination and source hypervisors.  Prasad teaches determining and uncorrectable error and re-fetching a relevant page from disk storage.  Derbeko teaches remote mirroring of storage and cache such that a cache may be restored in the event of a failure of the cache system.  Lesartre teaches a persistent main memory failure due to damage or corruption which results in accessing redundant data on a remote memory on another node.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).






JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114